DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 7/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,327,798 and US Patent No. 9,572,592 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 was filed after the mailing date of the Notice of Allowance on 8/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 22 is allowable. Claims 23-24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species A-C, as set forth in the Office action mailed on 9/30/2020, is hereby withdrawn and claims 23-24 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 39, line 2: “operator” has been amended to read --operable--.
Claim 41, line 7: “data” has been amended to read --data set--.

Allowable Subject Matter
Claims 22-41 are allowed.
The closest prior art of record, Sartor et al. (US 7,235,072 B2) or Timm et al. (US 9,011,471 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 22, which recites, inter alia “a force sensor configured to measure a force applied to the end effector, wherein the control module is configured to receive a first output of the measured force and the measured movement from the force sensor and the movement sensor, respectively”, the claimed invention of independent claim 39, which recites, inter alia “a force sensor operable to detect a force applied to the end effector…receiving an output of the force sensor and the movement sensory by the control module”, and/or the claimed invention of independent claim 41, which recites, inter alia “wherein the force sensor is configured to measure an external force acting on the end effector; wherein the control module is configured to compare a combination of data from the movement 
Sartor teaches an apparatus with an end effector and a plurality of sensors that can measure acceleration or the position and/or orientation of the surgical instrument. The data from these sensors can be used by a generator to transmit a corresponding dissecting energy output i.e. gesture profile. While the sensor for detecting movement is a force-sensing transducer, the force sensor is the movement sensor. Sartor fails to disclose both a movement sensor configured to measure movement of the apparatus and a force sensor configured to measure a force applied to the end effector and wherein the control module is configured to receive a first output of the measured force and the measured movement. 
Timm teaches an apparatus with a sensor (20) that is capable of sensing the impedance of tissue adjacent to the end effector and capable of determining the oscillation rate of the end effector to affect the delivery of power to the end effector (column 5, lines 15-24). While the resistance of tissue near the end effector is sensed, the force applied to the end effector is not necessarily sensed. Further, Timm fails to disclose gesture profiles saved in a storage device corresponding to different energy settings.
Because none of the prior art documents teach the apparatuses as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 22, 39 and 41 according to the prior art documents or a combination thereof. Therefore, in view of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771